DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Claim 1 has been amended.  Claims 9, 11-16, 34, 35, and 38-40 remain withdrawn.  Claims 1-8 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/636351, filed February 28, 2018.



Withdrawal of Rejections:

	The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Koltai et al., is withdrawn.


Maintenance/Modification of Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "ice-cold" in claim 1 is a relative term which renders the claim indefinite.  The term "ice-cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification refers to “ice-cold” DMEM in paragraph 83, however there is no other mention of this term, or indication or examples of what temperature or temperature range is to be included or excluded from the term “ice-cold,” in the specification as filed.  Further, there is no consistent, well known definition in the art that clearly indicates what temperature(s) are encompassed within “ice-cold.” 
Additionally with regard to claim 1, the steps as amended recite “a)” and then jump to “e)” and “f),” but then end with “d).”  This claim is further indefinite, because it is unclear in what order the steps are intended to be performed.  
.  

Response to Arguments

	Applicant urges that the expression “ice-cold” generally refers to temperatures associated with an ice water bath, which is typically around 4°C, and other types of cooling baths, such as dry ice, would be explicitly called out.  As such, the term “ice-cold” has a definite meaning to one of ordinary skill in the art.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to Applicant’s argument that an ordinary artisan would understand the meaning of “ice-cold,” Applicant indicates that the expression “ice-cold” generally refers to temperatures associated with an ice water bath, which is typically around 4°C.  It is noted that this is not a definition that provides definite metes and bounds for the temperature(s) encompassed within the term “ice-cold.”  Applicant has not provided any evidence of a consistent, well known definition in the art that clearly indicates what temperature(s) are encompassed within “ice-cold.”  It is noted that Applicant has not claimed the use of an ice water bath, nor indicated that “ice-cold” is around 4°C.  Therefore, this rejection is maintained.





New Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koltai et al. (IDS; WO 2017/158609, Published Sept. 21, 2017), and further in view of Hitchin et al. (IDS; 
Measurement of intracellular mediators in enterocytes isolated from jejunal biopsy specimens of control and cystic fibrosis patients, Gut, Vol. 32, No. 8, (1991), pp. 893-899).  
	With regard to claims 1-4, Koltai et al. teach a method of manufacturing an ex-vivo intestinal culture model that maintains the overall tissue structure including villi and intestinal tissue layer orientation, which is a metabolically competent isolated intestinal mucosa comprising villi eluted from intestines, the method comprising: eluting the intestinal mucosa from the lumen of the intestine to form isolated intestinal mucosa using a protease and collagenase; and placing the isolated intestinal mucosa into cell culture solution, which is suspending the cells in a cell culture medium (Abs.; p. 8, Line 6-14; p. 29, Line 11-27).  Wherein eluting includes isolating, which is dissecting the intestine (p. 16, Line 28-29).  Following proteolysis, the intestinal preparation is subjected to washing with a physiological buffer and 
After proteolysis and washing, the washed intestinal preparation can be cut into slices (P. 15, Line 25-27), which is further dissecting the intestine.  The further dissected intestinal preparation is then incubated in culture medium (p. 29, Line 15; p. 30, Line 25-27).  The intestinal preparation, which contains the metabolically competent intestinal mucosa comprising villi, is isolated (p. 9, Line 17-21).  It is not specifically taught that the intestine incubated in culture medium is incubated with shaking.  However, treatment with the protease may comprise agitation, which is shaking, to expose more parts of the tissue to the protease, including by shaking at 50-70 rpm (p. 15, Line 12-14).  As Koltai et al. teach shaking, it would have been obvious to one of ordinary skill in the art to utilize shaking during other steps of the method, including during incubation, to expose more parts of the tissue to the culture medium, thus separating the metabolically competent intestinal mucosa comprising villi from the intestines.  
Agents including DMSO, which is a cryoprotectant, can be added to the media containing the isolated intestinal mucosa comprising villi (p. 24, Line 3-8).  It would have been obvious to one of ordinary skill in the art to include DMSO with the suspended isolated intestinal mucosa, as Koltai et al. expressly teach that DMSO may be included with formulations of the invention, thus forming an in vitro reagent.  The in vitro reagent can be stored via cryopreservation using liquid nitrogen (p. 9, Line 17-18; p. 15, Line 25).  It is not specifically taught that the in vitro reagent is frozen at a temperature of -10°C to about -175°C.  However, as it is taught that such cryopreservation is done using liquid nitrogen, the in vitro reagent would necessarily be frozen within this temperature range, as liquid nitrogen is utilized by Applicant (see claim 2) to provide this temperature range during cryopreservation. 

Hitchin et al. teach a method of maximizing viable cell yield from intestinal samples, wherein removed intestinal tissue is washed with ice cold PBS, and incubated at 4°C, and wherein in contrast to incubation at 37°C, incubating intestinal tissue samples at 4°C results in a rapid increase in cell yield (Abs.; p. 894, Left Col., Rat tissue, Para. 1; p. 896, Right Col., Full Para. 1; Fig. 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Koltai et al. and Hitchin et al., because both teach a method of providing viable cells isolated from the intestines.  The steps of washing with ice cold media, and incubation at 4°C is known in the art as taught by Hitchin et al.  The use of ice cold culture medium for washing, as well as incubation of the intestinal sample at 4°C would have been expected to predictably and successfully improve the method of Koltai et al., by providing for a desirable increase in cell yield when performing the method. 
	With regard to claims 5 and 6, Koltai et al. teach that tissue, which is the isolated intestinal mucosa, is mammalian tissue, including human tissue (p. 8, Line 27-28).
	With regard to claim 7, Koltai et al. teach that the method is intended to provide an ex-vivo intestinal culture model containing intestinal epithelial cells (p. 1, Line 17-20), which are enterocytes.  Additionally, as Koltai et al. render obvious the method as claimed, and as the manufactured ex-vivo intestinal culture model cannot be separated from its properties, the metabolically competent isolated intestinal mucosa would necessarily comprise enterocytes.
With regard to claim 8, while it is not specifically taught by Koltai et al. that the intestinal mucosa eluted from the intestines is from one donor or multiple donors, it would have 

Response to Arguments

In view of Applicant’s amendments, all previous art rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above which address the amendments.

	
Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653